MacLean, J.
It is contended by the plaintiff-appellant herein that the justice lost jurisdiction because he did not render judgment within eight days from the time the case was submitted to him (Consol. Act, Laws of 1882, chap. 410, § 1384), and the contention is shown to be good by the return, from which it appears that the action was brought to trial on October eleventh, that the parties at the close of the trial extended the time of the submission to November 5, 1898, as they had a right to do (Keating v. Serrell, 5 Daly, 278), and that judgment instead of being rendered on the thirteenth was not rendered until November 17, 1898, and was, therefore invalid because jurisdiction had terminated. Dalton v. Loughlin, 4 Abb. N. C. 187. The judgment should, therefore, be reversed, for “ Where an inferior court has acted without having jurisdiction and has rendered judgment, the appellate court which has power to review its decisions, may so far act upon the judgment as to reverse it for that want of jurisdiction.” McMahon v. Rauhr, 47 N. Y. 67.
Freedman, P. L, and Leventritt, J., concur.
Judgment reversed, with costs to appellant.